DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-26 are pending.

Claim Objections
Claims 10, 13, 17-18, 21-23, and 25 are objected to because of the following informalities:  
Claims 10, 17-18, 23, and 25: Applicant is respectfully advised to place a comma at the end of each preamble, as in claim 2, for example. 
Claim 13: Applicant is respectfully advised to amend “each cycle of tensioning and the relaxing” to “each cycle of the tensioning and the relaxing” to provide the missing article.
Claim 21: In the second-to-last line, Applicant is respectfully advised to amend “a rate of the electret media being received in the receiving zone and a discharge rate” since these rates are not previously recited.
Claim 22: In line 2, Applicant is respectfully advised to amend “the drums are configured” to “and the drums are configured” to improve grammar.
Claim 23: Applicant is respectfully advised to amend “the media being received with the media receiving zone” to “the media being received by the media receiving zone” to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12: The claim recites, “the tensioning and the relaxing.” There is insufficient antecedent basis for these limitations. For the purposes of examination only, the claim will be interpreted as depending from claim 11.
Claim 13: The claim recites, “each cycle of tensioning and the relaxing.” There is insufficient antecedent basis for these limitations. For the purposes of examination only, the claim will be interpreted as depending from claim 12. 
Claim 18 recites, “further comprising a step of discharging the media prior to being placed adjacent the piezoelectric material.” However, the claim depends from claim 16, which recites, “placing a piezoelectric material adjacent a media.” It is unclear if the placing of claim 18, where it is the media that is being placed, is a separate step from the placing of the piezoelectric material, or if these are the same step. Because the figures depict media 104 and piezoelectric material 102 being placed together simultaneously (e.g., arrows in Fig. 1), for the purposes of examination only, these claims will be interpreted as describing the same step.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snelling (US 5,610,795), as evidenced by Kilic et al. (2017, The charging and stability of electret filters. Fibrous Filter Media - 4.2 Electrets, hereinafter “Kilic”).
Regarding claim 16, Snelling discloses a method for depositing a surface charge on a dielectric medium (Abstract), noting that the dielectric medium can be regarded as an electret since an electret is known in the art as an active or charged dielectric, as evidenced by Kilic (p. 96, 102) (i.e., a method of making electret media) comprising the steps of:
placing a belt 110 with piezoelectric constituents adjacent a photoreceptor belt 10 such that there is a nip region between them (Fig. 1; col. 3, lines 21-22; col. 4, line 16; col. 5, lines 53-54; col. 6, lines 10-12) (i.e., placing a piezoelectric material adjacent a media); and
deforming the belt 110 around a roller 114 to generate an electric potential and lay down a surface charge on the belt 10 (col. 6, lines 8-14) (i.e., applying a mechanical stress to the piezoelectric material and thereby transferring an electric charge from the piezoelectric material to the media and making the electret media).
Therefore, Snelling discloses all the limitations of claim 16.

Regarding claim 17, Snelling discloses that the belt 110 is entrained by rollers 112 and 114 (col. 5, lines 46-47) and belt 10 is entrained around at least rollers 14 and 16 (Fig. 13; col. 4, lines 21-22) so that they are continuously fed adjacent each other (Fig. 1, arrows) (i.e., continuously feeding the piezoelectric material and the media adjacently each other); wherein the roller 114 is a tension roller that strains the belt 110 (col. 5, line 46; col. 6, lines 8-9), and the belt 110 is an endless web that induces the surface charge each time it is adjacent the belt 10 (col. 3, lines 23-25), so that the tension roller 114 cyclically applies a mechanical stress to the fed belt 110/piezoelectric material.

Regarding claim 18, Snelling discloses a neutralization and cleaning brush 116 that eliminates residue charges on the belt 110 where it is flat and there is no external electric field (col. 6, lines 15-18 (i.e., a step of discharging the media prior to being placed adjacent the piezoelectric material).

Regarding claim 19, Snelling discloses that 110 comprises a peripheral surface layer 14 of a piezoelectric polymer film, such as polyvinylidene fluoride (PVDF) film (i.e., the piezoelectric material comprises polyvinylidene fluoride).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Snelling in view of Yu et al. (US 2004/0221942 A1, hereinafter “Yu”).
Snelling discloses all the limitations of claim 16, as discussed above, However, Snelling does not explicitly disclose media that comprises polypropylene.
Yu discloses a photoreceptor belt ([0019]) having a charge-generating (photogenerating) binder layer having a matrix with a binder material comprising polypropylene ([0044]). Yu teaches that a polymeric film forming binder material having a matrix including polypropylene would be suitable ([0044]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Snelling by providing media that comprises polypropylene as taught by Yu because a suitable polymeric film forming binder material of a photoreceptor belt may have a matrix that includes polypropylene (Snelling, [0044]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-15 and 21-26. 
The concept of a method of making electret media comprising the steps of:
feeding a piezoelectric material and a media configured to accept an electric charge between a first set of adjacent rollers, having an upper roller adjacent a lower roller;
feeding the piezoelectric material and the media configured to accept an electric charge between a second set of adjacent rollers, having an upper roller adjacent a lower roller, wherein the second set of adjacent rollers are gap spaced from the first set of adjacent rollers; and
applying a mechanical stress to the piezoelectric material and thereby transferring an electric charge from the piezoelectric material to the media and making the electret media (claim 1) is considered to define patentable subject matter over the prior art.
In addition, the concept of a system configured for making electret media comprising: 
a media receiving zone configured for receiving a piezoelectric material and a media; 
a media exit zone configured for discharging the piezoelectric material and the media; 
a media conveying zone between the media receiving zone and the media exit zone; the media conveying zone being configured to convey the piezoelectric material adjacent the media and to at least periodically contact the piezoelectric material with the media; and 
at least one of a-c, wherein a-c are: 
a. an oscillator configured for applying an oscillating force to the piezoelectric material and tensioning and relaxing the piezoelectric material; 
b. a mover configured for moving at least one of the media receiving zone and the media exit zone closer and away from each other, shortening and lengthening the media conveying zone; and
c. a rate changing apparatus configured to change a rate of at least one of a rate of the electret media being received in the receiving zone and the discharge rate of the electret media being discharged from the exit zone (claim 21) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Snelling (US 5,610,795), which discloses a method for depositing a surface charge on a dielectric medium (Abstract), comprising placing a belt 110 with piezoelectric constituents adjacent a photoreceptor belt 10 such that there is a nip region between them (Fig. 1; col. 3, lines 21-22; col. 4, line 16; col. 5, lines 53-54; col. 6, lines 10-12); and deforming the belt 110 around a roller 114 to generate an electric potential and lay down a surface charge on the belt 10 (col. 6, lines 8-14).
Regarding claim 1, Snelling discloses that the belt 110 is entrained by rollers 112 and 114 (col. 5, lines 46-47) and belt 10 is entrained around at least rollers 14 and 16 (Fig. 13; col. 4, lines 21-22). However, belt 110 is contacted with belt 10 such that roller 114 is above a length of belt 10 that is between rollers 14 and 16 (Fig. 13), so Snelling does not suggest a configuration wherein belt 110 is fed along with belt 10 between a first set of adjacent rollers, having an upper roller adjacent a lower roller, with the belt 10 accepting an electric charge between a second set of adjacent rollers, having an upper roller adjacent a lower roller.
Regarding claim 21, Snelling teaches the generation of an electric potential by belt 110 by its deformation around roller 114 (col. 6, lines 8-14), so Snelling does not suggest the use of an oscillator, a mover for moving a media receiving zone and a media exit zone closer and away from each other, or a rate changing apparatus as claimed. 
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772